James R. Cooper, Judge, concurring. I agree with the result reached by the majority opinion in the case at bar, but feel compelled to express some observations on both the majority and dissenting opinions. I am neither as convinced as the majority, nor as unconvinced as the dissenter, about the degree of the appellant’s intoxication, but I think both opinions have overemphasized that fact. The appellant had several outstanding warrants from other counties, and we do not know, nor did the arresting officers, what crimes the appellant was charged with having committed. Unlike United States v. Wilson, 636 F.2d 1161 (8th Cir. 1980), where the officers were only going to retain possession of Wilson’s vehicle for a short time prior to his posting an appearance bond, it is quite reasonable to assume that the appellant in the case at bar was going to be in custody for more than a short period of time. The appellant’s intoxication, the outstanding warrants, the location of his vehicle, the lack of anyone available to take care of the vehicle, all support the trial court’s initial finding that the impoundment of the vehicle was lawful under Rule 12.6, A.R.Cr.P. In Wilson, supra, the real issue before the court was not the validity of the impoundment, as assumed by both majority and dissenting opinions, but the scope of the inventory. All of the incriminating evidence which Wilson sought to suppress was found in the trunk of his vehicle. For that reason alone I find Wilson so dissimilar as to lack any persuasiveness. The appellant’s car had no trunk, it being a station wagon. The inventory of the interior of the vehicle is permitted by Rule 12.6, A.R.Cr.P. and I believe that the officers did not violate the appellant’s rights under the Fourth Amendment to the United States Constitution. Since I agree with both the majority and dissenting opinions that we should not adopt the rule enunciated in Miller v. State, 403 So.2d 1307 (Fla. 1981), I find it unnecessary to discuss that case or its facts, except to observe that such requirements would probably be best imposed by the General Assembly, in the event they are deemed desirable. The requirements imposed in Miller are clearly in conflict with both the letter and spirit embodied in Rule 12.6, A.R.Cr.P.